         Case 1:19-cr-00561-LAP Document 174 Filed 09/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

         -against-                                 19-CR-561 (LAP)
                                                   11-CV-691 (LAK)
STEVEN DONZIGER,
                                                      ORDER
                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Prosecution and Mr. Donziger shall appear in Courtroom 12A

on Monday, October 5 at 11:30 a.m. for a conference on

representation issues and trial witnesses.          Mr. Donziger’s counsel

may attend the conference remotely.


SO ORDERED.

Dated:   September 29, 2020



                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       1
